Citation Nr: 1039173	
Decision Date: 10/20/10    Archive Date: 10/27/10

DOCKET NO.  07-19 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an initial disability evaluation in excess of 20 
percent for service-connected diabetes mellitus type II with 
erectile dysfunction and diabetic retinopathy. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1966 to January 1971. 

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from an October 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California. 

ON his VA Form 9 received in June 2007, the Veteran specifically 
limited his appeal to the issue noted on the title page.  

The Veteran made an informal claim for entitlement to service 
connection for a prostate problem, high cholesterol, and high 
blood pressure as secondary to diabetes mellitus, type II.  See 
June 2007 VA Form 9.  These issues have not been addressed by the 
RO.  As such, the Board REFERS the issues of entitlement to 
service connection for a prostate problem, high 
cholesterol and high blood pressure, to include as 
secondary to diabetes mellitus, type II to the RO for 
appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In granting service connection, the RO noted the Veteran was then 
prescribed oral medications and on a restricted diet to control 
his diabetes.  The medical evidence also showed that the Veteran 
had erectile dysfunction and retinopathy, both of which the RO 
determined to be noncompensable diabetic complications which were 
considered part of the diabetic process when assigning the 
initial 20 percent disability evaluation.     

Compensable complications of diabetes are evaluated separately 
unless they are part of the criteria to support a 100 percent 
rating.  Noncompensable complications are considered part of the 
diabetic process under 38 C.F.R. § 4.119, Diagnostic Code 7913, 
Note 1.  The Veteran contends that his diabetic retinopathy has 
increased in severity since the August 2005 VA examination; 
however, the evidence of record does not include sufficient 
evidence to evaluate the retinopathy. 

An October 2006 letter from a private physician indicated a 
diagnosis of diabetic retinopathy, but did not include findings 
of visual acuity.  An August 2007 record shows the Veteran 
reports that he is still experiencing blurry vision bilaterally.  
A March 2008 records shows the Veteran reports that he is 
concerned about the health of his eyes.  Based on the evidence of 
record, it cannot be determined whether the complication warrants 
a separate rating.  Thus, further examination is necessary on 
remand.  38 C.F.R. § 4.2.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and ask him to 
identify all medical care providers who 
treated him for his diabetes mellitus, 
erectile dysfunction or diabetic retinopathy 
since June 2008.  The RO/AMC should then 
obtain and associate with the claims file any 
records identified by the Veteran that are 
not already associated with the claims file. 

2.  After completion of the foregoing, 
schedule the Veteran for a VA examination to 
ascertain the current severity of his 
service-connected diabetes mellitus with 
erectile dysfunction and diabetic 
retinopathy.  The claims file should be 
made available to the examiner.  All 
indicated tests should be performed and all 
findings should be reported.

(a) The examiner must provide an opinion as 
to whether the Veteran is prescribed 
regulation of activities due to his diabetes 
mellitus disability.

(b) The examiner should describe the nature 
and severity of the related diabetic 
retinopathy and erectile dysfunction.   

A complete rationale for any opinion 
expressed shall be provided. 

3.  Thereafter, readjudicate the Veteran's 
claim, with application of all appropriate 
laws and regulations.  If the decision with 
respect to the claim remains adverse to the 
Veteran, he and his representative should be 
furnished a supplemental statement of the 
case and afforded a reasonable period of time 
within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


